Name: Commission Regulation (EEC) No 2166/83 of 29 July 1983 establishing a licensing system for certain fisheries in an area north of Scotland (Shetland area)
 Type: Regulation
 Subject Matter: Europe;  information and information processing;  environmental policy;  regions of EU Member States;  fisheries
 Date Published: nan

 Avis juridique important|31983R2166Commission Regulation (EEC) No 2166/83 of 29 July 1983 establishing a licensing system for certain fisheries in an area north of Scotland (Shetland area) Official Journal L 206 , 30/07/1983 P. 0071 - 0074 Finnish special edition: Chapter 4 Volume 1 P. 0099 Spanish special edition: Chapter 04 Volume 2 P. 0125 Swedish special edition: Chapter 4 Volume 1 P. 0099 Portuguese special edition Chapter 04 Volume 2 P. 0125 *****COMMISSION REGULATION (EEC) No 2166/83 of 29 July 1983 establishing a licensing system for certain fisheries in an area north of Scotland (Shetland area) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources (1), and in particular Article 7 thereof, Whereas in an area north of Scotland the fishing activities of Community vessels are to be governed by a licensing system managed by the Commission on behalf of the Community; Whereas it is necessary to establish the detailed rules for this system, including the procedures for transmitting the characteristics of the vessels wishing to fish in the area concerned anf for communicating the movements of vessels within the area and the list of the demersal species for which fishing is permitted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Resources, HAS ADOPTED THIS REGULATION: Article 1 1. Member States shall transmit to the Commission each year before 1 December a list of the vessels flying their flag or registered in their ports for which a licence to fish in the area mentioned in Annex II A to Council Regulation (EEC) No 170/83 (hereinafter referred to as 'the area') may be required. A copy of this list shall be transmitted by the Commission to the competent control authorities of the United Kingdom, i.e. the Department of Agriculture and Fisheries for Scotland, Chesser House, Edinburgh, telex address 727696 SODAFS. The list shall be valid for the subsequent calendar year. For 1983 the list shall be transmitted immediately upon entry into force of this Regulation and shall be valid until 31 December 1983. 2. The list referred to in paragraph 1 may be revised on 1 April, 1 July and 1 October. All amendments shall be communicated to the Commission and to the competent control authorities of the United Kingdom. 3. The list shall provide the following information in respect of each vessel: - name, - external identification letters and numbers, - length between perpendiculars, - radio call sign. Article 2 1. Vessels may be licensed in accordance with the procedure laid down in Article 3 to fish in the area during a weekly period, hereinafter called the 'licensing period'. 2. A licensing period shall start at zero hours Greenwich Mean Time (GMT) on Sunday and end at 24.00 hours GMT on the following Saturday. 3. A vessel may fish for consecutive licensing periods in accordance with the procedure laid down in Article 3. Article 3 1. Member States shall communicate by telex each week, not later than 12.00 hours GMT on Thursday, to the Commission and, for information, to the competent control authorities of the United Kingdom the list of vessels for which for the next licensing period a licence is requested to fish in the area. 2. Each list shall show the name and the external identification letters and numbers of each vessel. Only vessels which appear on the list referred to in Article 1 shall be eligible for a licence. 3. The Commission shall examine the lists referred to in paragraph 1 and transmit the definitive list of vessels by telex to the competent control authorities of the United Kingdom not later than 12.00 hours GMT on the following Friday. Vessels on this definitive list shall be considered to be in possession of a licence which allows them to fish during the next licensing period. 4. If the Commission is not in possession of a new list of vessels by 12.00 hours GMT on Thursday, the previous definitive list shall be applied for the next licensing period. 5. During the currency of a definitive list, a Member State may, by telex to the Commission, copied to the competent control authorities of the United Kingdom, request the replacement of a vessel on the list by another vessel on the list referred to in Article 1 or, if the definitive list contains less than the maximum number of vessels which may exercise their activity simultaneously, the addition to it of one or more vessels within that maximum. 6. The Commission shall by telex communicate any amendment of the definitive list to the Member State concerned and to the competent control authorities of the United Kingdom as soon as possible and in any case within one working day of receiving the request. The Member State shall immediately inform the owner or master of any vessel affected by an amendment of the list. No replacement vessel or additional vessel shall be licensed to fish until the Member State concerned and the competent control authorities have been so informed by the Commission. Article 4 1. The owner or master of each licensed vessel shall communicate immediately to the Commission of the European Communities, Brussels, telex address 24 189 FISEU-B, and to the competent control authorities of the United Kingdom via one of the radio stations listed in Annex I, each time it: - enters or leaves the area, - enters or leaves a port within the area. 2. The communication referred to in paragraph 1 shall contain the following information: - type of movement as mentioned in paragraph 1, - date, time and geographical position of the vessel, - name of the vessel, - external identification letters and numbers of the vessel, - name of the master. Article 5 The demersal species referred to in Annex II B to Regulation (EEC) No 170/83 shall be those listed in Annex II to this Regulation. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1983. For the Commission Giorgios CONTOGEORGIS Member of the Commission (1) OJ No L 24, 27. 1. 1983, p. 1. ANNEX I List of radio stations through which messages as referred to in Article 4 must be transmitted 1.2 // // // Name // Call sign 1.2.3 // // // // Humber // GKZ // // Cullercoats // GCC // // Wick // GKR // // Portpatrick // GPK // // Stonehaven // GND // // Portishead // GKA // // // GKB // // // GKC // // Boulogne // FFB // // Brest // FFU // // Saint-Nazaire // FFO // // Bordeaux // FFC // // Norddeich // DAF // DAK // // DAH // DAL // // DAI // DAM // // DAJ // DAN // Oostende // OST // // // // ANNEX II List of demersal species as mentioned in Annex II (B) to Council Regulation (EEC) No 170/83 1.2 // // // Scientific name // Common name // // // Scophthalmus rhombus // Brill // Limanda limanda // Dab // Hippoglossus hippoglossus // Halibut // Reinhardtius hippoglossoides // Greenland halibut // Microstomus kitt // Lemon sole // Lepidorhombus whiffiagonis // Megrim // Pleuronectes platessa // Plaice // Rhombus (=Psetta) maximus // Turbot // Glyptocephalus cynoglossus // Witch // Gadus morhua // Cod // Melanogrammus aeglefinus // Haddock // Merluccius merluccius // Hake // Molva molva // Ling // Pollachius pollachius // Pollack // Pollachius virens // Saithe // Brosme brosme // Tusk // Merlangus merlangus // Whiting // Anarhichas spp // Catfish // Conger conger // Conger eel // Trigla spp // Gurnards // Lophius spp // Monk // Sebastes spp // Redfish // Squalus acanthias // Picked dogfish // Other Squalidae, Scyliorhinidae spp // Dogfishes, nursehounds // Raja spp // Skates and rays // Other Pleuronectidae spp // Flatfish // Other Gadidae spp, except Micromesistius poutassou and Trisopterus esmarkii // Roundfish except blue whiting and Norway pout // Sparidae spp // Seabreams // //